UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6841


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LISA MARIE CASEY, a/k/a Lisa Marie Adams, a/k/a Marie Galliher, a/k/a Lisa
Marie Graninger,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:06-cr-00071-JPJ-PMS-1)


Submitted: October 21, 2019                                  Decided: November 6, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lisa Marie Casey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lisa Marie Casey appeals the district court’s order denying her motion for relief and

expedited decision.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Casey,

No. 1:06-cr-00071-JPJ-PMS-1 (W.D. Va. May 28, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2